                         Pruhs & Donovan, S.C.
Martin J. Pruhs                                                        757 North Broadway – 4th Floor
Christopher D. Donovan                                                 Milwaukee, Wisconsin 53202
                                                                       Tel: (414) 221-1950
                                                                       Fax: (414) 221-1959


2 December 2019

Via ECF

Honorable William C. Griesbach
Chief Judge
U.S. District Court for the Eastern District of Wisconsin
125 South Jefferson Street – Suite 102
Green Bay, Wisconsin 54305

                         Re:   United States v. Wayne Stilen
                               Case Number: 19-CR-176

Dear Judge Griesbach,

This letter is to request permission to appear by telephone at the counsel-only status
conference scheduled for Wednesday December 4th, 2019 in the above-referenced case.
The reason for this request is to avoid the need for me to drive from Milwaukee to attend
in person.

Thank you for considering this request.

                                                     Respectfully,


                                                     Martin J. Pruhs
MJP/cal




     Case 1:19-cr-00176-WCG Filed 12/02/19 Page 1 of 1 Document 77
